Exhibit 10.43

EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Amendment”) is entered into as
of September 15, 2006, by and among Midas International Corporation, a Delaware
corporation, as borrower (the “Borrower”), the Lenders (as defined below),
JPMorgan Chase Bank, N.A., as LC Issuer, Swing Line Lender and Administrative
Agent (the “Agent”), National City Bank of the Midwest, as syndication agent and
LaSalle Bank National Association, as documentation agent.

RECITALS

A. The Borrower, the lenders party thereto (the “Lenders”), the Agent, National
City Bank of the Midwest, as syndication agent, and LaSalle Bank National
Association, as documentation agent, are parry to that certain Credit Agreement
dated as of October 27, 2005 (the “Credit Agreement”). Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them by the Credit Agreement.

B. The Borrower has requested that the Agent and the Lenders amend the Credit
Agreement.

C. The Agent and the Lenders are willing to amend the Credit Agreement on the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendments to Credit Agreement.

(a) Article I of the Credit Agreement is hereby amended by:

(i) inserting the following defined terms in alphabetical order:

““Subordinated Indebtedness Condition” means any time that the aggregate
outstanding principal balance of Subordinated Indebtedness of the Borrower and
its Subsidiaries is greater than or equal to $50,000,000; provided, that for
purposes of determining such outstanding principal balance, any original issue
discount shall be disregarded.”

““Subordinated Indebtedness Trigger Date” means the first date after
September 15, 2006 on which the Subordinated Indebtedness Condition shall
exist.”;

(ii) deleting in its entirety the second proviso contained in the definition of
Permitted Acquisition; and



--------------------------------------------------------------------------------

(iii) restating the following definitions in their entirety:

““Authorized Officer” means any of the chief executive officer, chief financial
officer, treasurer, any assistant treasurer and/or the controller of the Parent
or the Borrower, as the context may require.”

“Consolidated Capital Expenditures” means, with reference to any period and
without duplication, any expenditures of Parent and its Subsidiaries calculated
on a consolidated basis for such period for any purchase or other acquisition of
any asset which would be classified as a fixed or capital asset on a
consolidated balance sheet of Parent and its Subsidiaries prepared in accordance
with GAAP, excluding (a) the cost of assets acquired with Capitalized Lease
Obligations, (b) expenditures of insurance proceeds to rebuild or replace any
asset after a casualty loss, (c) leasehold improvement expenditures for which
Parent or any Subsidiary is reimbursed promptly by the lessor, (d) any
capitalized payroll expenses related to software development or information
technology services, in an amount not to exceed $ 1,000,000 in the aggregate in
any fiscal year and (e) expenditures consisting of consideration for a Permitted
Acquisition.

““Revolving Credit Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans to, and participate in Facility LCs and
Swing Line Loans issued upon the application of, the Borrower in an aggregate
amount not exceeding at any one time outstanding the amount set forth opposite
its signature below, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.3 or as otherwise modified from time
to time pursuant to the terms hereof; provided, that on the Subordinated
Indebtedness Trigger Date, if the Aggregate Revolving Credit Commitment is
greater than $75,000,000, such Aggregate Revolving Credit Commitment shall be
permanently reduced by the lesser of (i) $35,000,000 and (ii) the amount
required to reduce the Aggregate Revolving Credit Commitment to $75,000,000 and
each Lender's Revolving Credit Commitment shall be concurrently permanently
reduced on a pro rata basis.”

(b) Section 2.6(c) of the Credit Agreement is hereby amended by (i) replacing
the amount 130,000,000” with the text 155,000,000 (such amount, as it may be
reduced as a result of the exercise by the Borrower of its option to increase
the Revolving Credit Commitment under this subsection (c), the “Maximum
Accordion Increase Amount”)” and by restating the first parenthetical in its
entirety to read as follows: “(resulting in maximum total Revolving Credit
Commitments of up to $165,000,000, as such maximum commitments may be reduced in
accordance with the provisions of this Agreement) (it being understood that the
Maximum Accordion Increase Amount shall not be reduced as a result of the
existence of the Subordinated Indebtedness Condition)” and (ii) restating the
last sentence of such section in its entirety as follows: “Any such increase of
the total Revolving Credit Commitments shall be subject to receipt by the Agent
from the Borrower of (i) resolutions of the board of directors of the Borrower
approving such increase and (ii) such other resolutions, supplemental opinions,
certificates and other documents as the Agent may reasonably request.”

 

- 2 -



--------------------------------------------------------------------------------

(c) Section 2.8(b) of the Credit Agreement is hereby amended by restating such
section in its entirety as follows:

“(b) Mandatory Prepayments/Mandatory Reduction of Revolving Credit Commitments.

The Borrower shall make mandatory prepayments of the Revolving Credit Loans in
amounts equal to the following:

(i) promptly upon the receipt thereof by Parent or any of its Subsidiaries, 100%
of the aggregate Net Available Proceeds realized upon any Asset Disposition
permitted by the terms of this Agreement but only if such proceeds exceed
$15,000,000 in the aggregate in any fiscal year (and then only to the extent of
such excess, with any such amounts to be payable on the last day of each fiscal
quarter of Parent, as applicable); provided, that in any event, the Borrower
shall not be required to make any such prepayment at the end of any of the first
three fiscal quarters of each fiscal year of Parent unless the aggregate of such
excess Net Available Proceeds which has not previously been prepaid by the
Borrower in such fiscal year is greater than or equal to $250,000;

(ii) promptly upon the extension of any committed loan facility to Parent or its
Subsidiaries, whether or not drawn, 66 2/3% of the Net Available Proceeds
thereof; provided, that the provisions of this clause (ii) shall not apply in
connection with any incurrence of Subordinated Indebtedness by the Borrower or
its Subsidiaries to the extent that the Aggregate Revolving Credit Commitments
will otherwise be reduced in connection with such incurrence in the manner set
forth in the last sentence of this Section 2.8(b); and

(iii) promptly, at any time that the Aggregate Outstanding Credit Exposure
exceeds the Aggregate Revolving Credit Commitments, the amount of such excess.
The Aggregate Revolving Credit Commitments shall be permanently reduced by the
amount of any such required prepayment amount regardless of whether the
aggregate principal amount of the Revolving Credit Loans outstanding is less
than such required prepayment amount. In addition, on the Subordinated
Indebtedness Trigger Date, if the Aggregate Revolving Credit Commitment is
greater than $75,000,000, such Aggregate Revolving Credit Commitment shall be
permanently reduced by the lesser of (i) $35,000,000 and (ii) the amount
required to reduce the Aggregate Revolving Credit Commitment to $75,000,000.”

(d) Section 6.1(a) of the Credit Agreement is hereby amended by deleting clause
(ii) in its entirety and renumbering clause (iii) as clause (ii).

(e) Section 6.1(b) of the Credit Agreement is hereby amended by deleting the
text “its chief financial officer, controller or treasurer” and replacing it
with the text “an Authorized Officer of Parent”.

 

- 3 -



--------------------------------------------------------------------------------

(f) Sections 6.1(d) and (f) of the Credit Agreement are hereby amended by
deleting the text “the chief financial officer, controller or treasurer” and
replacing it with the text “an Authorized Officer”.

(g) Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.10 Dividends; Share Repurchases. Parent will not, nor will it permit any of
its Subsidiaries to, declare or pay any dividends or make any distributions on
its capital stock (other than dividends payable in its own capital stock) or
redeem, repurchase or otherwise acquire or retire any of its capital stock at
any time outstanding (or engage in any transaction which has a substantially
similar effect as the foregoing), except that (a) any Wholly-Owned Subsidiary
may declare and pay dividends or make distributions to the Borrower, (b) the
Borrower may pay dividends to Parent to permit Parent to pay its legal,
administrative and audit expenses and (c) Parent may repurchase its capital
stock or pay dividends in respect of its capital stock (and Borrower may pay
dividends to Parent to permit Parent to repurchase such capital stock or pay
such dividends), so long as on such date of determination (i) the Pro Forma
Leverage Ratio (as defined below) is less than or equal to 2.75 to 1.0 (or 3.25
to 1.00 at any time that the Subordinated Indebtedness Condition shall exist),
both prior to and after giving effect to such repurchase and/or payment of
dividends by Parent and (ii) no Default or Unmatured Default has occurred and is
continuing or would result therefrom.

For purposes of this Section 6.10 “Pro Forma Leverage Ratio” shall mean as of
any date of determination, the Leverage Ratio calculated pursuant to
Section 6.24.2, with the amounts set forth in clause (a) of such definition
measured as of the date of determination and the amount set forth in clause
(b) of such definition determined on a pro forma basis as of the last day of the
most recent fiscal quarter of Parent for which financial statements are
available and giving effect to the proposed repurchase and/or payment of
dividends by Parent.

(h) Section 6.14(g) of the Credit Agreement is hereby amended by deleting the
proviso contained therein in its entirety.

(i) Section 6.14(h) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(h) Permitted Acquisitions made by the Borrower or any Wholly-Owned Subsidiary,
so long as: (i) no Default or Unmatured Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) the Borrower shall have given
the Agent written notice of such proposed Permitted Acquisition on the earlier
of (x) the date on which the Permitted Acquisition is publicly announced and (y)
10 Business Days prior to the consummation of such proposed Permitted
Acquisition (or such shorter period of time as may be reasonably acceptable to
the Agent), which notice shall be executed by an Authorized Officer of Borrower
and shall describe in reasonable detail the principal terms and conditions of
such Permitted Acquisition and shall be accompanied by calculations
demonstrating that, giving effect to such proposed Permitted Acquisition and any
Indebtedness incurred in connection therewith, the Borrower's Leverage Ratio is
less than 2.75 to 1.00 (or 3.25 to 1.00 at any time that a

 

- 4 -



--------------------------------------------------------------------------------

Subordinated Indebtedness Condition shall exist) (with such Leverage Ratio
calculated on a pro forma basis as if the applicable Permitted Acquisition shall
have occurred on the first day of the relevant testing period, with any
determination of Indebtedness and EBITDA of the target company (including any
adjustments thereto) to be subject to the approval of the Agent); and (iii) at
the time of any such Permitted Acquisition involving the creation or acquisition
of a domestic Subsidiary, or the acquisition of capital stock or other equity
interests of any Person, such Person, if a domestic Subsidiary, shall have
executed and delivered to the Agent a joinder to the Guaranty.”

(j) Section 6.20 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.20 Nature of Business: Fiscal Year. Neither Parent nor any of its
Subsidiaries will (i) engage to any material extent in any business other than
businesses of the type conducted by Parent and its Subsidiaries on the date of
execution of the Agreement and businesses which are reasonably similar,
complementary, ancillary or otherwise related thereto or (ii) change its fiscal
year.”

(k) Section 6.24.2 of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such section:

“provided, that at any time that the Subordinated Indebtedness Condition shall
exist, such ratio shall not be greater than 3.50 to 1.00.”

(1) Section 6.24 of the Credit Agreement is hereby amended by inserting the
following new Section 6.24.4:

“6.24.4 Senior Leverage Ratio. At any time that the Subordinated Indebtedness
Condition shall exist, the Borrower will not permit the ratio, determined as of
the end of each fiscal quarter, of (a)(i) Bank Debt, plus (ii) obligations
pursuant to or in respect of Letters of Credit, plus (iii) Capitalized Lease
Obligations, less (iv) Subordinated Indebtedness, in each case for Parent and
its Subsidiaries as of the date of determination to (b) Consolidated EBITDA for
the then most recently ended 12 fiscal months, to be greater than 2.25 to 1.00.

(m) The Pricing Schedule to the Credit Agreement is hereby amended and restated
in its entirety as set forth on Schedule 1 hereto.

2. Representations and Warranties of the Borrower. The Borrower represents and
warrants that:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

 

- 5 -



--------------------------------------------------------------------------------

(b) Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; and

(c) After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

3. Effective Date. This Amendment shall become effective upon satisfaction of
the following conditions:

(a) Executed Amendment. Receipt by the Agent of duly executed counterparts of
this Amendment from the Borrower and each Lender.

(b) Fee Letter. Receipt by the Agent of a Fee Letter executed by the Borrower
and the payment by the Borrower to the Agent of the fees required to be paid to
Agent as set forth therein.

(c) Upfront Fee. The Borrower shall have paid to the Agent, for the benefit of
the Lenders party hereto, an upfront fee in an amount equal to 4.0 basis points
on each such Lender's Commitment.

(d) Consent and Reaffirmation. The Consent and Reaffirmation of guaranty dated
as of the date hereof in the form attached hereto as Exhibit A executed by each
of the Guarantors.

4. Reference to and Effect Upon the Credit Agreement.

(a) The Credit Agreement and the other Loan Documents shall remain in full force
and effect, and the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver or forbearance of any Default or Unmatured Default
or any right, power or remedy of the Agent or any Lender under the Credit
Agreement or any of the other Loan Documents, or constitute a consent, waiver or
modification with respect to any provision of the Credit Agreement or any of the
other Loan Documents, and the Borrower hereby fully ratifies and affirms each
Loan Document to which it is a party.

(b) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.

5. Costs and Expenses. The Borrower hereby affirms its obligations under Section
9.5.1 of the Credit Agreement to reimburse the Agent for all reasonable costs
and out-of-pocket expenses paid or incurred by the Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the reasonable fees and expenses of attorneys for the Agent
with respect thereto.

 

- 6 -



--------------------------------------------------------------------------------

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.

[signature pages follow]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year fast above written.

 

BORROWER:

MIDAS INTERNATIONAL

CORPORATION, a Delaware corporation

/s/ William M. Guzik

By:   William M. Guzik Its:   Senior Vice President,   Chief Financial Officer

Signature Page to First Amendment



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A. Individually, as LC Issuer, as Swing Line
Lender and as Agent

/s/ Pamela S. Paradies

By:   Pamela S. Paradies Title:   Senior Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

NATIONAL CITY BANK, successor by merger to National City Bank of the Midwest, as
Syndication Agent and Lender

/s/ Stephanie A. Kline

By:   Stephanie A. Kline Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent and Lender

/s/ Amy R. Weidner

By:   Amy R. Weidner Title:   FVP

Signature Page to First Amendment



--------------------------------------------------------------------------------

HARRIS N.A., as Lender

/s/ Patrick McDonnell

By:   Patrick McDonnell Title:   Managing Director

Signature Page to First Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

/s/ Jonathan M. Phillips

By:   Jonathan M. Phillips Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of Amendment No. 1 to the Credit Agreement dated as of September 15, 2006 (the
“First Amendment'); (ii) consents to the execution and delivery thereof by the
Borrower; (iii) agrees to be bound thereby; (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the obligations
of the Borrower to Agent and Lenders pursuant to the terms of that certain
Guaranty (the “Guaranty”) dated as of October 27, 2005, as amended, restated,
modified or supplemented prior to the date hereof, and (v) reaffirms that the
Guaranty is and shall continue to remain in full force and effect. Although each
of the Guarantors has been informed of the matters set forth herein and in the
First Amendment and has acknowledged and agreed to same, such Guarantors
understand that the Agent and Lenders have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors'
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty.

This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to principles of
conflicts of law.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such First Amendment.

 

MUFFLER CORPORATION OF AMERICA By:  

 

Its:  

 

MIDAS PROPERTIES INC. By:  

 

Its:  

 

MIDAS REALTY CORPORATION By:  

 

Its:  

 

COSMIC HOLDINGS LLC By:  

 

Its:  

 

MIDAS, INC. By:  

 

Its:  

 

Signature page to First Amendment



--------------------------------------------------------------------------------

MIDAS ILLINOIS INC. By:  

 

Its:  

 

PROGRESSIVE AUTOMOTIVE SYSTEMS, INC. By:  

 

Its:  

 

MIDAS INTERNATIONAL CORPORATION, a Wyoming corporation By:  

 

Its:  

 



--------------------------------------------------------------------------------

Schedule 1

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

Eurodollar Rate

   0.75 %   1.00 %   1.25 %   1.50 %   1.75 %   2.00 %

Floating Rote

   0 %   0 %   0 %   0.0 %   0.25 %   0.50 %

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS     LEVEL VI
STATUS  

LC Fee

   0.75 %   1.00 %   1.25 %   1.50 %   1.75 %   2.00 %

Commitment Fee

   0.175 %   0.20 %   0.225 %   0.275 %   0.325 %   0.375 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of Parent
delivered pursuant to Section 6.1(a) or (b).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of Parent referred to in the most recent Financials, the Leverage Ratio is less
than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Borrower
has not qualified for Level I Status and (ii) the Leverage Ratio is less than
1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Borrower
has not qualified for Level I Status or Level II Status and (ii) the Leverage
Ratio is less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Borrower
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Leverage Ratio is less than 2.50 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of Parent referred to in the most recent Financials, (i) the Borrower has not
qualified for Level I Status, Level It Status, Level III Status or Level IV
Status and (ii) either (A) the Subordinated Indebtedness Condition shall not
exist and the Leverage Ratio is greater than or equal to 2.50 to 1.00 or (B) the
Subordinated Indebtedness Condition shall exist and the Leverage Ratio is less
than 3.00 to 1.00.

“Level VI Status” exists at any date, if the Borrower has not qualified for
Level I Status, Level II Status, Level III Status, Level IV or Level V Status
and the Subordinated Indebtedness Condition shall exist.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V or Level VI Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Parent's Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the Agent has
received the applicable Financials. If the Parent fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1 then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five days after
such Financials are so delivered.